DETAILED ACTION
This communication is response to the application filed 04/27/2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,673,765 (hereafter Patent ‘765). Although the claims at issue are not identical, they are not patentably distinct from each both set of claims are based on the same invention with minor difference. Applicant merely broadens the independent claims of Patent ‘765 to arrive at the independent claims of the current application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent claims of Patent ‘765 by omitting some limitations to arrive at the independent claims of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0152386 to Chen et al. (hereafter Chen) in view of US Pub. 2017/0364702 to Goldfarb et al. (hereafter Goldfarb).

Regarding claim 1, Chen discloses a method comprising: 
receiving, from an internetworking device in a network, one or more encrypted packets in a flow ((see Chen, ¶ 0015 and ¶ 0058: receiving, by a switch, data flows, where the switch is a switch in the OpenFlow protocol); 
generating a classification decision corresponding to the flow by traversing one or more decision trees (see Chen, ¶ 0014 and ¶ 0057: classifying the received data flows into two classes of data flows according to data features of the received data flows by using a decision tree model established by a flow table pipeline of the switch, where the decision tree model is obtained by training a data feature of a historical data flow and label information of the historical data flow, the decision tree model includes at least one decision node, each decision node includes one flow table of the flow table pipeline and performs matching on one data feature of the received data flows, to decide a splitting direction at a next node to distinguish between the two classes of data flows, and the label information indicates a class of a data flow; ¶ 0027: a decision module, configured to classify the received data flows into two classes of data flows according to data features of the received data flows by using a decision tree model established by a flow table pipeline of the switch, where the decision tree model is obtained by training a data feature of a historical data flow and label information of the historical data flow, the decision tree model includes at least one decision node, each decision node includes one flow table of the flow table pipeline and performs matching on one data feature of the received data flows, to decide a splitting direction at a next node to distinguish between the two classes of data flows, and the label information indicates a class of a 
providing the classification decision to a controller of the network (see Chen, ¶ 0015: the decision tree model is obtained by training a data feature of a historical data flow and label information of the historical data flow, the decision tree model includes at 
Chen does not explicitly disclose the packet is encrypted packet.
However, Goldfarb discloses receiving, from an internetworking device in a network, one or more encrypted packets in a flow (see Goldfarb, ¶ 0172: the client computing device sending or receiving encrypted messages over the public Internet and communicating with computing devices on a local area network with the virtual private network server as if the client computing device were locally present, or communicating via the virtual private network server with other computing devices, for instance, on other networks, for instance, on the public Internet).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of receiving encrypted packet in a flow as taught by Goldfarb and incorporate it into the system of Chen to achieve a secured data transmission and improve communication system performance (see Goldfarb, ¶ 0021 and ¶ 0023).

Regarding claim 2, Chen in view of Goldfarb discloses the method of claim 1, wherein the internetworking device comprises a leaf switch or a spine switch (see Chen, ¶ 0019: the classifying the received data flows into two classes of data flows according 

Regarding claim 3, Chen in view of Goldfarb discloses the method of claim 1, wherein the internetworking device is a first internetworking device, and the method is performed by one or more second internetworking devices in the network (see Chen, ¶ 0053: when data flows reach a switch, the data flows are classified and filtered by the switch, so that communication between a controller and the switch is minimized, and congestion of a control channel between the controller and the switch is greatly reduced; ¶ 0063; ¶ 0064).
Goldfarb also discloses wherein the internetworking device is a first internetworking device, and the method is performed by one or more second internetworking devices in the network (see Goldfarb, ¶ 0172: in some embodiments, this may include the client computing device sending or receiving encrypted messages over the public Internet and communicating with computing devices on a local area network with the virtual private network server as if the client computing device were 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Goldfarb and incorporate it into the system of Chen to achieve a secured data transmission and improve communication system performance (see Goldfarb, ¶ 0021 and ¶ 0023).

Regarding claim 4, Chen in view of Goldfarb discloses the method of claim 1, wherein traversing the one or more decision trees comprises traversing multiple underlay decision trees via parallel processing (see Chen, ¶ 0014 and ¶ 0057: classifying the received data flows into two classes of data flows according to data features of the received data flows by using a decision tree model established by a flow table pipeline of the switch, where the decision tree model is obtained by training a data feature of a historical data flow and label information of the historical data flow, the decision tree model includes at least one decision node, each decision node includes one flow table of the flow table pipeline and performs matching on one data feature of the received data flows, to decide a splitting direction at a next node to distinguish between the two classes of data flows, and the label information indicates a class of a data flow; ¶ 0027: a decision module, configured to classify the received data flows into two classes of data flows according to data features of the received data flows by using a decision tree model established by a flow table pipeline of the switch, where the decision tree model is obtained by training a data feature of a historical data flow and 

Regarding claim 9, it is rejected for the same reasons as set forth in claim 1. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 2. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 3. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 4. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.

Claims 5-8 and 13-16 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/Primary Examiner, Art Unit 2464